                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        COVE INVESTMENTS, LLC,                          Case No. 18-cv-03884-DMR
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9              v.                                        MOTION FOR DEFAULT JUDGMENT
                                  10        THE VESSEL - CORDELIE,                          Re: Dkt. No. 23
                                  11                    Defendant.

                                  12           Plaintiff Cove Investments, LLC moves the court pursuant to Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 55(b)(2) and Admiralty Local Rule 6-2(b) for entry of default judgment against

                                  14   Defendant Vessel Cordelie, her engines, rigging, sails, boars, tackle, apparel, and furniture, in the
                                       amount of $2,916.08, and for an order for attachment, condemnation, and public auction of the
                                  15
                                       vessel to pay the $2,916.08. [Docket No. 23.] Plaintiff has consented to the jurisdiction of a
                                  16
                                       magistrate judge pursuant to 28 U.S.C. § 636(c). [Docket No. 8.] Therefore, the undersigned may
                                  17
                                       exercise jurisdiction to conduct all proceedings in this in rem matter, including the entry of
                                  18
                                       judgment. See United States v. Real Property, 135 F.3d 1312, 1317 (9th Cir. 1998); see also
                                  19
                                       Williams v. King, 875 F.3d 500, 504 (9th Cir. 2017) (affirming Real Property). This matter is
                                  20
                                       appropriate for resolution without oral argument. Civ. L.R. 7-1(b). For the following reasons, the
                                  21   motion is granted.
                                  22
                                       I.      BACKGROUND
                                  23           Defendant Vessel Cordelie is a recreational sailing vessel. Compl. ¶ 3. In May 2006,
                                  24   Cordelie’s owners, Bradley Hampton and Kim Hampton, entered into a written agreement with
                                  25   Plaintiff for afloat berthing at a monthly rate of $277.50 while Cordelie was berthed at Plaintiff’s
                                  26   Brickyard Cove Marina in Point Richmond, California. Id. at ¶ 5, Ex. 1 (Application for Berth
                                  27   Agreement); Clausen Decl., Nov. 15, 2018 (Docket No. 23-2) ¶ 3. The monthly berthing rate
                                  28   eventually increased to $379.25 which the vessel’s owners paid until January 2018. Compl. ¶ 6;
                                   1   Clausen Decl. ¶ 4. No payments have been received since January 1, 2018. As of June 27, 2018,

                                   2   the date of the complaint, the outstanding balance of berthing charges owed by the vessel was

                                   3   $2,056.56. Compl. ¶ 8; Clausen Decl. ¶ 6. According to Plaintiff, the vessel incurred berthing

                                   4   charges at the rate of $12.64 per day through September 7, 2018, the date Cordelie was arrested,

                                   5   for a total amount of $2,916.08 in unpaid berthing charges. Compl. ¶¶ 6-8, Ex. 2; Clausen Decl.

                                   6   ¶¶ 7-8.

                                   7             Plaintiff filed this in rem action on June 28, 2018 to collect on the debts that the owners of

                                   8   Cordelie have accrued to date, asserting a maritime lien against the vessel, her engines, boats,

                                   9   tackle, apparel, and furniture pursuant to 46 U.S.C. § 31342. See Compl. ¶ 11. On July 17, 2018,

                                  10   the court granted Plaintiff’s ex parte application for issuance of an arrest warrant for Cordelie.

                                  11   [Docket No. 11.] The court also granted Plaintiff’s application for appointment of a substitute

                                  12   custodian, appointing Carey Clausen, Marina Administrator of Brickyard Cove Marina, custodian
Northern District of California
 United States District Court




                                  13   of the vessel and authorizing the United States Marshal for the Northern District of California to

                                  14   surrender possession of the vessel to her. [Docket No. 12.] The Clerk of the Court issued a

                                  15   warrant on July 18, 2018. [Docket No. 13.] The United States Marshal served the vessel and

                                  16   custodian Clausen, and arrested the vessel on September 7, 2018 at the Brickyard Cove Marina.

                                  17   [Docket No. 15.]

                                  18             Plaintiff served the summons, complaint, orders issuing the arrest warrant and appointing

                                  19   Clausen as custodian, and other court documents upon Bradley Hampton and Kim Hampton by

                                  20   United States mail on October 11, 2018. [Docket No. 23-1 (Alexander Decl., Nov. 15, 2018) ¶¶ 2-

                                  21   4.] Plaintiff also published notice of the arrest and this in rem action in the newspaper The Inter-

                                  22   City Express on September 20, 2018. [Docket No. 18.]

                                  23             Plaintiff requested entry of default on November 1, 2018, which the Clerk granted on

                                  24   November 13, 2018. [Docket Nos. 20, 22.] Plaintiff now moves for default judgment. On

                                  25   December 11, 2018, the court ordered Plaintiff to submit supplemental briefing addressing

                                  26   whether publication in The Inter-City Express satisfies Admiralty Local Rules 6-1(a)(2)(i) and 4-

                                  27   2(a). [Docket No. 28.] Plaintiff timely filed the requested briefing, along with proof of

                                  28   publication of the notice of this action and the arrest of the vessel in the San Francisco Daily
                                                                                            2
                                   1   Journal, a newspaper having general circulation in the Northern District of California, on

                                   2   December 17 and 19, 2019. [Docket No. 29, 31, 32.] No claimant has appeared in this action.

                                   3   II.    LEGAL STANDARDS
                                   4          Federal Rule of Civil Procedure 55(b)(2) permits a court to enter a final judgment in a case

                                   5   following a defendant’s default. Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d

                                   6   995, 999 (N.D. Cal. 2001). Whether to enter a judgment lies within the court’s discretion.

                                   7   Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002) (“A defendant’s

                                   8   default does not automatically entitle the plaintiff to a court-ordered judgment.” (citing Draper v.

                                   9   Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986))).

                                  10          Before assessing the merits of a default judgment in an in rem action brought pursuant to

                                  11   46 U.S.C. § 31342(a), a court must confirm that it has subject matter jurisdiction over the case and

                                  12   in rem jurisdiction over the defendant, as well as ensure the adequacy of service upon those who
Northern District of California
 United States District Court




                                  13   may have an interest in the defendant. See Crescent City Harbor Dist. v. M/V Intrepid, No. 08–

                                  14   1007–JCS, 2008 WL 5211023, at *2-3 (N.D. Cal. Dec. 11, 2008). The court then may grant a

                                  15   default judgment if the requirements in Admiralty Local Rule 6-2(b) have been met: “(1) Notice

                                  16   has been given as required by Admir. L.R. 6-1(a)(2) and (b)(2); (2) The time to answer has

                                  17   expired; and (3) No one has filed a verified statement of right of possession or ownership interest

                                  18   in the property.” Admiralty L.R. 6-2(b).

                                  19          If the court finds these elements satisfied, it turns to the following factors (“the Eitel

                                  20   factors”) to determine whether it should grant a default judgment:
                                                       (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                  21                   plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                                       the sum of money at stake in the action[,] (5) the possibility of a
                                  22                   dispute concerning material facts[,] (6) whether the default was due
                                                       to excusable neglect, and (7) the strong policy underlying the Federal
                                  23                   Rules of Civil Procedure favoring decision on the merits.
                                  24   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (citation omitted). In this analysis, “the

                                  25   well-pleaded allegations of the complaint relating to a defendant’s liability are taken as true.”

                                  26   Pepsico, Inc., 238 F. Supp. 2d at 1175 (citing Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915,

                                  27   917-18 (9th Cir. 1987)). Nevertheless, default does not compensate for essential facts not within

                                  28   the pleadings and those legally insufficient to prove a claim. Cripps v. Life Ins. Co. of N. Am., 980
                                                                                          3
                                   1   F.2d 1261, 1267 (9th Cir. 1992).

                                   2   III.   ANALYSIS
                                   3          A.      Jurisdiction
                                   4          This is an admiralty action in rem to enforce a maritime lien on the vessel under the

                                   5   Federal Maritime Lien Act (“FMLA”), 46 U.S.C. §§ 31301-31343. The court has jurisdiction

                                   6   over this action pursuant to 28 U.S.C. § 1333, which vests district courts with original jurisdiction

                                   7   of “[a]ny civil case of admiralty or maritime jurisdiction.” 28 U.S.C. § 1333(1). An in rem action

                                   8   may be brought to enforce any maritime lien, or whenever a statute of the United States provides

                                   9   for a maritime action to be brought in rem. Fed. R. Civ. P. Supp. C(1). Here, Plaintiff seeks to

                                  10   enforce a maritime lien under the FMLA, 46 U.S.C. § 31342. Accordingly, the court has subject

                                  11   matter jurisdiction over this case. The court also has in rem jurisdiction over Cordelie because the

                                  12   vessel is located within the Northern District of California, was “arrested pursuant to maritime
Northern District of California
 United States District Court




                                  13   process” and “the warrant w[as] successfully served.” Ventura Packers, Inc. v. F/V Jeanine

                                  14   Kathleen, 424 F.3d 852, 858 (9th Cir. 2005); accord Fed. R. Civ. P. Supp. C(2)-(3).

                                  15          B.      Notice Requirements
                                  16          Under the Admiralty Local Rules, the “party seeking a default judgment in an action in

                                  17   rem must show that due notice of the action and arrest of the property” were provided as follows:

                                  18                  i. By publication as required in [Fed. R. Civ. P. Supp.] C(4);
                                  19                  ii. By service upon the master or other person having custody of the
                                                      property; and
                                  20
                                                      iii. By service under [Fed. R. Civ. P.] 5(b) upon every other person
                                  21                  who has not appeared in the action and is known to have an interest
                                                      in the property.
                                  22
                                       Admir. L.R. 6-1(a)(2). The moving party must also provide notice to those with recorded interests
                                  23
                                       in the applicable governmental registry. Admir. L.R. 6-1(b).
                                  24
                                              Regarding the adequacy of service of process, Federal Rule of Civil Procedure
                                  25
                                       Supplemental Rule C requires that “[i]f the property that is the subject of the action is a vessel or
                                  26
                                       tangible property on board a vessel, the warrant and any supplemental process must be delivered
                                  27
                                       to the marshal for service.” Fed. R. Civ. P. Supp. C(3)(b)(i). Supplemental Rule C(4) also
                                  28
                                                                                          4
                                   1   mandates that a plaintiff “give public notice of the action and arrest [of the vessel] in a newspaper

                                   2   designated by court order and having general circulation in the district . . . The notice must specify

                                   3   the time under Rule C(6) to file a statement of interest in or right against the seized property and to

                                   4   answer.” Fed. R. Civ. P. Supp. C(4); see Admiralty L.R. 4-2(a) (providing further details needed

                                   5   in publication notice); see also Civil L.R. 77–4(b) (listing appropriate newspapers for publication

                                   6   notice). For actions in which a plaintiff seeks a default judgment, Local Admiralty Rule 6-1(a)

                                   7   also requires that
                                                       due notice of the action and arrest of the property has been given: (2)
                                   8                   . . . (i) By publication as required in Fed.R.Civ.P. Supp. C(4); (ii) By
                                                       service upon the master or other person having custody of the
                                   9                   property; and (iii) By service under Fed.R.Civ.P. 5(b)1 upon every
                                                       other person who has not appeared in the action and is known to have
                                  10                   an interest in the property.
                                  11   Admiralty L.R. 6–1(a). The court has reviewed the proofs of service and other documents, and

                                  12   finds that Plaintiff complied with all of these rules and, therefore, that proper service was made.
Northern District of California
 United States District Court




                                  13   [See Docket Nos. 15, 23-1, 29, 31.]

                                  14           The court also finds that the factors listed in Admiralty Local Rule 6-2(b) have been met.

                                  15   As noted above, Plaintiff has provided notice in accordance with Admiralty Local Rule 6-1(a)(2)

                                  16   and (b)(2). [See Docket Nos. 23-1, 29, 31.] The time to answer has expired, see Fed. R. Civ. P.

                                  17   Supp. C(6)(a)(i), and no one has filed a verified statement of right of possession or ownership

                                  18   interest in the property.

                                  19           C.      Application of the Eitel Factors
                                  20           Turning to the first Eitel factor, Plaintiff will suffer prejudice if the court does not enter a

                                  21   default judgment in its favor. As set forth in the complaint, Plaintiff has provided berthing to

                                  22   Cordelie since May 2006, but the vessel’s owners have not paid the monthly berthing charges

                                  23   since January 2018. If the court denies Plaintiff’s motion, Plaintiff would be unable to recover the

                                  24   outstanding amounts owed pursuant to its agreement with Bradley Hampton and Kim Hampton.

                                  25   This factor weighs in favor of granting the motion.

                                  26           Plaintiff also fulfills the second and third Eitel factors. 46 U.S.C. § 31342 provides in

                                  27

                                  28
                                       1
                                        Rule 5(b) permits service by “mailing it to the person’s last known address.” Fed. R. Civ. P.
                                       5(b)(2)(C).
                                                                                         5
                                   1   relevant part that

                                   2                  [A] person providing necessaries to a vessel on the order of the owner
                                                      or a person authorized by the owner—
                                   3
                                                      (1) has a maritime lien on the vessel;
                                   4
                                                      (2) may bring a civil action in rem to enforce the lien; and
                                   5
                                                      (3) is not required to allege or prove in the action that credit was given
                                   6                  to the vessel.
                                   7   46 U.S.C. § 31342(a). 46 U.S.C. § 31301 defines “necessaries” as “includ[ing] repairs, supplies,

                                   8   towage, and the use of a dry dock or marine railway.” 46 U.S.C. § 31301(4). However, “[t]he list

                                   9   is not exhaustive, and in fact, modern admiralty jurisprudence interprets ‘necessaries’ broadly, as

                                  10   anything that facilitates or enables a vessel to perform its mission or occupation.” Ventura

                                  11   Packers, Inc. v. F/V JEANINE KATHLEEN, 305 F.3d 913, 923 (9th Cir. 2002). “The term

                                  12   ‘necessaries’ includes most goods or services that are useful to the vessel and keep her out of
Northern District of California
 United States District Court




                                  13   danger.” Id.

                                  14          Here, the complaint alleges that Plaintiff provided berthing to Cordelie pursuant to a

                                  15   written agreement with its owners, and that the owners paid the monthly berthing rate until

                                  16   January 2018. Berthing services are “necessaries” under 46 U.S.C. § 31301(4). See Keefe Kaplan

                                  17   Mar., Inc. v. Vessel “Cygnet”, No. 4:17-CV-03899-KAW, 2018 WL 534300, at *8 (N.D. Cal. Jan.

                                  18   24, 2018) (citations omitted). Accordingly, the court concludes that Plaintiff has sufficiently pled

                                  19   the existence of a maritime lien under 46 U.S.C. § 31342(a).

                                  20          As to the fourth factor, “[w]hen the money at stake in the litigation is substantial or

                                  21   unreasonable, default judgment is discouraged.” Bd. of Trs. v. Core Concrete Const., Inc., No. 11-

                                  22   2532 LB, 2012 WL 380304, at *4 (N.D. Cal. Jan. 17, 2012) (citing Eitel, 782 F.2d at 1472).

                                  23   However, when “the sum of money at stake is tailored to the specific misconduct of the defendant,

                                  24   default judgment may be appropriate.” Id. (citations omitted). The sum of damages that Plaintiff

                                  25   requests is $2,916.08, which represents the amounts owed for berthing under the written

                                  26   agreement between Plaintiff and Cordelie’s owners. Clausen Decl. ¶¶ 6-9. Plaintiff also seeks its

                                  27   in custodia legis costs of maintaining the vessel pursuant to a cost bill to be filed post-judgment.

                                  28   Id. at ¶ 9. Therefore, the sum Plaintiff seeks is directly related to the amounts due for berthing
                                                                                          6
                                   1   pursuant to the written agreement. This factor weighs in favor of granting default judgment.

                                   2          Under the fifth Eitel factor, the court assesses the likelihood of dispute between the parties

                                   3   regarding the material facts of the case. “[I]n defaulting, defendants are deemed to have admitted

                                   4   all well-pleaded factual allegations” in the complaint. DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847,

                                   5   851 (9th Cir. 2007). As discussed above, the complaint adequately alleges a claim for a maritime

                                   6   lien on the vessel. Plaintiffs also published notice of this action and the arrest of the vessel in

                                   7   accordance with the Local Rules, and served Bradley Hampton and Kim Hampton with notice of

                                   8   the action as well as this motion and all related filings. [See Docket Nos. 23-1, 29, 30, 31.] No

                                   9   claimant has appeared in this action. Therefore, the court finds there is little possibility of a

                                  10   dispute of material facts.

                                  11          Finally, under the sixth Eitel factor, nothing in the record suggests that any interested party

                                  12   failed to respond to the complaint due to excusable neglect. As noted, Plaintiffs provided notice
Northern District of California
 United States District Court




                                  13   of the action by publication and served the vessel’s owners with submissions relating to the case

                                  14   throughout the pendency of this action.

                                  15          The final Eitel factor examines whether the policy of favoring a decision on the merits

                                  16   precludes entry of default judgment. Eitel, 782 F.2d at 1472 (“[c]ases should be decided on their

                                  17   merits whenever reasonably possible”). However, “the mere existence of Fed.R.Civ.P. 55(b)

                                  18   indicates that this preference, standing alone, is not dispositive.” PepsiCo, 238 F. Supp. 2d at

                                  19   1177 (citation omitted). Although this factor weighs against default judgment, the court finds that

                                  20   it does not preclude granting it, and that the remaining Eitel factors weigh in favor of granting

                                  21   Plaintiff’s motion for default judgment.

                                  22          D.      Remedy
                                  23          Plaintiff presents evidence that the value of the maritime lien against which it wishes to

                                  24   foreclose is $2,916.08. Clausen Decl. ¶¶ 6-8. The court finds that Plaintiff is entitled to default

                                  25   judgment on its maritime lien in the amount of $2,916.08.

                                  26          Plaintiff also requests an award of its in custodia legis costs of maintaining the vessel

                                  27   pursuant to a cost bill to be filed post-judgment, id. at ¶ 9, but did not describe any such costs in its

                                  28   motion. Plaintiff may submit a cost bill for the court’s consideration. Any cost bill must
                                                                                          7
                                   1   substantiate the amounts claimed and provide authority for an award of such costs.

                                   2   IV.    CONCLUSION
                                   3          For the foregoing reasons, the court GRANTS Plaintiff’s motion for default judgment

                                   4   against Defendant Vessel Cordelie, her engines, rigging, sails, boats, tackle, apparel, and furniture,

                                   5   U.S. Documentation No. 287224, in the amount of $2,916.08. Plaintiff shall recover this amount

                                   6   from the foreclosure of its lien against Cordelie, which the court ORDERS to be accomplished

                                   7   through a public sale, to be conducted by the United States Marshal pursuant to Admiralty Local

                                   8   Rule 9-2. The court shall retain jurisdiction over this action through the completion of the sale of

                                                                                                              ISTRIC
                                                                                                          ES D
                                   9   Cordelie and related proceedings.
                                                                                                         T          TC
                                  10                                                                   TA




                                                                                                                              O
                                                                                                  S




                                                                                                                               U
                                                                                                 ED




                                                                                                                                RT
                                  11          IT IS SO ORDERED.
                                                                                                                      DERED
                                                                                             UNIT
                                                                                                              O OR
                                  12   Dated: January 28, 2019                                        IT IS S
Northern District of California




                                                                                                                                      R NIA
 United States District Court




                                  13                                                     ______________________________________
                                                                                                                         u
                                                                                                                 a M. Ry
                                                                                             NO

                                                                                                       Donna M.nRyu
                                                                                                           D o n
                                                                                                      dge Magistrate Judge




                                                                                                                                      FO
                                  14                                                                JuStates
                                                                                               United
                                                                                              RT




                                                                                                                                  LI
                                  15
                                                                                                      ER
                                                                                                 H




                                                                                                                              A
                                                                                                           N                      C
                                  16                                                                           D IS T IC T   OF
                                                                                                                     R
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
